DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2016/0320476; Cited in IDS) in view of Forsgren (US 2019/0111315).
Regarding claims 1, 9, and 14, Johnson discloses a method and a system, the method comprising: 
capturing radar data with a radar and image data with a camera in a multi-sensor tracking system (paragraphs [0040], [0048]; e.g., Radar measurements that are typically made are in spherical coordinates, being range (distance), elevation angle and azimuth angle) and (paragraph [0023], [0039], [0061]; e.g.., camera data in camera image coordinates and their minimization), 
the radar and image data corresponding to a path of an object (paragraph [0005]; e.g.; a ball-tracking 3D Doppler radar together with a camera to track a sports object),
 the radar data including 5radar range data and radar velocity data for the object and the camera data including image angular position data for the object (paragraphs [0005], [0009]; e.g., object data including but not limited to distance, flight path, launch angles, impact angles, impact positions, speeds, and spin rates); 
generating an initial radar track using the radar data and initial radar parameters (paragraphs [0055], [0139];e.g., calculate a predicted future position of the object in image coordinates using radar measurements, or using a combination or radar measurements and camera measurements);
generating an initial camera track using the image angular position data, initial camera parameters, and the radar range data (paragraphs [0139], [0164]-[0165];e .g., Successive 2-D positional data from the camera tracking combined with radar tracking can be used to construct a trace of object movement in the camera's perspective view); and 
calculating second correction parameters to be applied to the image angular position data by comparing positions for the object from the initial radar track and the initial camera track wherein, the second correction parameters are selected so that (paragraph [0068]; e.g., The extrinsic parameters are determined with the camera 0002 in its intended operating position relative the world coordinate system in which the object 0009 will be tracked) and  (Fig. 5 steps 110 and 111; paragraphs [0136], [0139], [0193]-[0194]; e.g., compares camera and radar data and removes residual offsets).  
Johnson fails to specifically disclose when applied to the image angular position data to generate a second corrected track, a degree of correspondence between the second corrected track and the initial radar track is higher than a degree of correspondence between the initial radar track and the initial camera track.
However, Forsgren discloses the image angular position data to generate a second corrected track, a degree of correspondence between the second corrected track and the initial radar track is higher than a degree of correspondence between the initial radar track and the initial camera track (paragraphs [0036]-[0038]).
Therefore, taking the teachings of Johnson in combination of Forsgren as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to apply the image angular position data to generate a second corrected track, a degree of correspondence between the second corrected track and the initial radar track is higher than a degree of correspondence between the initial radar track and the initial camera track for advantages of measure parameters that can be observed during the swing of the golf club then used to extrapolate an expected ball flight using mathematics and physics modelling (Forsgren: paragraph [0004]).
It is noted that limitation “first correction parameters to be applied to the radar data by comparing positions for the object from the initial radar track and the initial camera track wherein, the first correction parameters are selected so that, when applied to the radar data to generate a first corrected track, a degree of correspondence between the first corrected track and the initial camera track is higher than a degree of correspondence between the initial radar track and the initial camera track” is omitted to address due to alternative claimed such as “calculating one of: ”.
Regarding claim 2, Johnson in combination with Forsgren discloses the method of claim 1, further comprising calibrating either the radar with the first correction parameters or the camera with the second correction parameters (Johnson: paragraphs [0011], [0037]).  
Regarding claims 3 and 10, Johnson in combination with Forsgren discloses the method and the system of claims 1 and 9, wherein the first correction parameters comprise an optimized orientation of the radar (Johnson: paragraph [0053]; e.g., orientation of the radar 0001 relative to the camera's 0002 position and orientation must be calibrated at least once) and wherein the second correction parameters comprise an optimized orientation of the camera (Johnson: paragraphs [0053], [0139]), the method further comprising: 
determining one of a tilt adjustment and a pan adjustment to the initial radar parameters to calibrate the radar to a corrected orientation based on the first correction parameters and a tilt adjustment and a pan adjustment to the initial camera parameters to calibrate the camera to a corrected orientation based on the second correction parameters (Johnson: paragraphs [0055], [0139]; e.g., Initially the pitch and roll of the radar is calibrated, after which the alignment apparatus 0007 is used to calibrate the yaw of the radar).  
Regarding claims 4 and 11, Johnson in combination with Forsgren discloses the method and the system of claims 3 and 10, further comprising: fitting a polynomial to the initial radar track; and evaluating the polynomial at a series of time points corresponding to times at which image data was acquired to determine a radar position corresponding to each time point in the series (Johnson: Fig. 8; paragraphs [0138]) and (Forsgren: paragraphs [0053]-[0054]).  
Regarding claims 6 and 13, Johnson in combination with Forsgren discloses the method and the system of claims 3 and 10, wherein the initial radar track is represented by a state vector and a dynamical model, the state vector representing path parameters of the object and the dynamical model accounting for lift and drag on the object (Johnson: paragraphs [0112], [0164]) and (Forsgren: paragraphs [0028], [0063]).  
Regarding claim 7, Johnson in combination with Forsgren discloses the method of claim 1, wherein the radar range measurement is used to expand the image angular position data to 3D coordinates (Johnson: paragraph [0005]) and (Forsgren: paragraphs [0028], [0033]).  
Regarding claim 8, Johnson in combination with Forsgren discloses the method of claim 1, wherein the multi-sensor tracking system is implemented at a baseball field and the object is a baseball (Johnson: paragraph [0005]) and (Forsgren: Fig. 3A; paragraph [0007]).  

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 5 and 12, the prior arts of records fail to teach, or render obvious, alone or in combination, a method to calculate correction parameters to be applied to the radar data or the image data comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 5, 4, 11, and 10 and independent claims 1 and 9 that claims 5 and 12 depend on, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648